DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 12/20/2021 is acknowledged.  Claims 10-32 are withdrawn from prosecution.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/21/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term preferably with a different range is indefinite as it is unclear if the broader range is intended.  

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.	Claims 4 and 5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The thickness and of the shell and diameter of the core being zero negates them as an element and therefore fails to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0254017 A1) to Manoharan et al.  (hereinafter Manoharan) in view of the teachings of (US 2004/0258759 A1) to Suslick et al.  (hereinafter Suslick).
Manoharan is directed toward core shell particles having refractive indexes that produce colors.  Manoharan discloses at paragraph [0004] that the refractive index differences between a core and a silica shell produces color variations.  Manoharan discloses at paragraph [0013] that the core has a diameter of 80nm to 250 nm that reads on Applicants range of 50 to 500 nm.  Manoharan discloses at paragraph [0069] that silica is the preferred shell material.  Manoharan discloses at paragraph [0118] that the thickness may be 140 nm that reads on Applicants range of 0 to 200 nm.  Manoharan discloses at paragraph [0064] that the refractive index ranges from 1.3 to 2.5 that reads on Applicants range of 1.4 to 2.0.  Manoharan discloses at paragraph [0039] that the core-shell diameters range from 230 nm to 2500 nm  that reads on Applicants range of 50 nm to 700 nm.  Manoharan discloses each and every element, but is silent regarding the use of a melanin core.  
Suslick is directed toward core shell particles having refractive indexes that produce colors.  Manoharan and Suslick are both directed toward core shell particles 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Manoharan in view of the teachings of Suslick to use a melanin core in making the core-shell particle having he desired refractive index that forms a prime facie case of obviousness that reads on claims 1-9.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766